

ENGAGEMENT LETTER


January 15, 2011


Ken Martin
Glen Rose Petroleum Corporation &
UHC Petroleum Corporation
22762 Westheimer Parkway, Ste 515
Katy, TX 77450


Dear Mr. Martin:


This letter is to confirm our understanding of the terms and objectives of our
engagement and the nature and limitations of the services we will provide.


For fiscal quarter October 1, 2010 through December 31, 2010, we will provide
the following services:


 
1.
Prepare and recommend adjusting journal entries as necessary to the trial
balances provided by the company

 
2.
Prepare and Post transactions to depreciation, equity, stock and warrant
schedules

 
3.
Prepare and recommend updated consolidated trial balances

 
4.
Prepare audit schedules and work with outside auditor to finalize December 31,
2010 quarterly review

 
5.
Prepare work papers for 10Q and prepare draft consolidated financials for the
December 31, 2010 10Q report



Our engagement is limited to the period and the accounting services indicated
above and will terminate on March 1, 2011, unless an amendment is attached
hereto or mutually agreed to in writing.  We will not audit or review your
financial statements, or any other accounting documents and information you
provide, in accordance with generally accepted auditing standards.  Accordingly,
we ask that you not in any manner refer to this as an audit or review.  Nor will
we otherwise verify the data you submit for accuracy or completeness.  Rather,
we will rely on the accuracy and completeness of the documents and information
you provide to us.  Accordingly, our engagement cannot be relied upon to
disclose errors, fraud, or other illegal acts that may exist.  However, it may
be necessary to ask you for clarification of some of the information you
provide, and we will inform you of any material errors, fraud or other illegal
acts that come to our attention, unless they are clearly inconsequential.  In
addition, we have no responsibility to identify and communicate significant
deficiencies or material weaknesses in your internal controls as part of this
engagement, and our engagement cannot, therefore be relied upon to make
disclosure of such matters.


You are responsible for adopting sound accounting policies, for maintaining an
adequate and efficient accounting system, for safeguarding assets, for
authorizing transactions, for retaining supporting documentation for those
transactions, and for devising a system of internal controls that will, among
other things, help assure the preparation of proper financial
statements.  Furthermore, you are responsible for management decisions and
functions, for designating a competent employee to oversee any of the services
we provide, and for evaluating the adequacy and results of those services.


GLRP & UCHP Engagement Letter
Page 1


 
 

--------------------------------------------------------------------------------

 

You are responsible for the design and implementation of programs and controls
to prevent and detect fraud, and for informing us about all known or suspected
fraud affecting the Company involving (a) management (b) employees who have
significant roles in internal control, and (c) others where the fraud could have
a material effect on the financial statements.  You are also responsible for
informing us of your knowledge of any allegations of fraud or suspected fraud
affecting the Company received in communications from employees, former
employees, regulators, or others.  In addition, you are responsible for
identifying and ensuring that the entity complies with applicable laws and
regulations.


In order for us to complete this engagement, and to do so efficiently, we
require unrestricted access to the following documents and information
concerning your company:


 
1.
Copies of basic documents reflecting your financial transactions, including
updated QuickBooks file through December 31, 2010, check copies or stubs,
summaries of cash receipts and sales (cash and charge), bank statements and
canceled checks, listings of accounts receivable and accounts payable, and
documentary support of property and equipment transactions-purchases, trades,
sales, and other dispositions from October 1, 2010 through current date;



 
2.
Information concerning any mortgage or pledge of business assets on business
debts, any personal guarantees or debt, leases, or other information that
effects or may affect the results of operations of the business from October 1,
2010 through current date;



 
3.
Copies of all board minutes, written consents and other board related documents
from October 1, 2010 through current date;



 
4.
Copies of all stock subscription agreements and any other stock related
information from October 1, 2010 through current date;



 
5.
Copies of all executed consulting agreements from October 1, 2010 through
current date;



 
6.
Identification of all cash receipts as to source (i.e., loans, sales, etc.), and
information concerning all transactions that are consummated with cash from
October 1, 2010 through current date;



 
7.
Copies of fiscal year ended December 31, 2009 10Q report.



 
8.
Any other financial information necessary for purpose of reflection on your
accounting records and trial balances.



Any failure to provide such documents and information, and to do so on a timely
basis, will impede our services, delay the filing of the December 31, 2010 10Q,
and may require us to suspend our services or withdraw from the engagement.  You
agree to accept responsibility for any effect on your accounting records and
financial statements of basic financial information or transaction documents not
submitted to us for processing and entry, or losses that may result from their
absence.


GLRP & UCHP Engagement Letter
Page 2

 
 
 

--------------------------------------------------------------------------------

 


As business conditions change, we may mutually agree to change/modify this
arrangement.


Prior to commencing our services, we require that a retainer in the amount of
$11,000 to be paid in advance before any work will begin.  Our fees and costs,
for this engagement, will be billed at our hourly rate of $115 per hour plus
reimbursement of reasonable expenses. The invoiced billable hours will detail
the work performed on this engagement.  If the monthly billing is more than the
retainer, the company will pay the difference before the completed draft of the
10Q is finalized.  If the billing is less than the retainer, a refund of that
portion will be paid back to the company.   Invoice(s) are due on receipt and
any amounts unpaid will be deemed delinquent, and will be subject to an interest
charge of 1.5% per month, compounded monthly.  If the retainer and/or additional
billing amounts are not paid as required by the company, we will suspend our
services until payment is received and we reserve the right to withdraw from
this engagement.   In the event that any collection action is required to
collect unpaid balances due us, you agree to reimburse us for our costs of
collection, including attorneys’ fees.


If we elect to terminate our services for nonpayment, or for any other reason
provided for in this letter, our engagement will be deemed to have been
completed upon written notification of termination, even if we have not
completed the accounting service and/or our report.  You will be obligated to
compensate us through the date of termination.


In connection with this engagement, we may communicate with you or others via
email transmission.  As emails can be intercepted and read, disclosed, or
otherwise used or communicated by an unintended third party, or may not be
delivered to each of the parties to whom they are directed and only to such
parties, we cannot guarantee or warrant that emails from us will be properly
delivered and read only by the addressee.  Therefore, we specifically disclaim
and waive any liability or responsibility whatsoever for interception or
unintentional disclosure of emails transmitted by us in connection with the
performance of this engagement.  In that regard, you agree that we shall have no
liability for any loss or damage to any person or entity resulting from the use
of email transmissions, including any consequential, incidental, direct,
indirect, or special damages, such as loss of revenues or anticipated profits,
or disclosure or communication of confidential or proprietary information.


It is our policy to retain engagement documentation for a period of seven years,
after which time we will commence the process of destroying the contents of our
engagement files.  To the extent we accumulate any of your original records
during the engagement, those documents will be returned to you promptly upon
completion of the engagement and once payment of any outstanding balances owed
is paid in full.  You will also provide us with a receipt for the return of such
records.  The balance of our engagement file is our property, and we will
provide copies of such documents at our discretion and if compensated for any
time and costs associated with the effort.


GLRP & UCHP Engagement Letter
Page 3


 
 

--------------------------------------------------------------------------------

 

In the event we are required to respond to a subpoena, court order or other
legal process for the production of documents and/or testimony relative to
information we obtained and/or prepared during the course of this engagement,
you agree to compensate us at our standard hourly rates then existing for the
time we expend in connection with such response, and to reimburse us for all of
our out-of-pocket costs incurred in that regard.


In the event that we are or may be obligated to pay any cost, settlement,
judgment, fine, penalty, or similar award or sanction as a result of a claim,
investigation, or other proceeding instituted by any third party, and if such
obligation is or may be a direct or indirect result of any inaccurate or
incomplete information that you provide to us during the course of this
engagement, you agree to indemnify us, defend us, and hold us harmless as
against such obligation.


You agree that any dispute (other than our efforts to collect an outstanding
invoice) that may arise regarding the meaning, performance or enforcement of
this engagement or any prior engagement that we have performed for you, will,
prior to resorting to litigation, be submitted to mediation, and that the
parties will engage in the mediation process in good faith once a written
request to mediate has been given by any party to the engagement.  Any mediation
initiated as a result of this engagement shall be administered within the county
of Kaufman, Texas, by Lewis Issacks or designee, Attorney-Mediator with Gay,
McCall, Issacks, Gordon & Roberts located at 777 East 15th Street, Plano, TX
75074, according to its mediation rules, and any ensuing litigation shall be
conducted within said county, according to Texas law.  The results of any such
mediation shall be binding only upon agreement of each party to be bound.  The
costs of any mediation proceeding shall be shared equally by the participating
parties.


Any litigation arising out of this engagement, except actions by us to enforce
payment of our professional invoices, must be filed within one year from the
accrual of the cause of action, notwithstanding any statutory provision to the
contrary.  In the event of litigation brought against us, any judgment you
obtain shall be limited in amount, and shall not exceed the amount of one
month’s fee charged by us, and paid by you, for the services set forth in this
engagement letter


This engagement letter is contractual in nature, and includes all of the
relevant terms that will govern the engagement for which it has been
prepared.  The terms of this letter supersede any prior oral or written
representations or commitments by or between the parties.  Any material changes
or additions to the terms set forth in this letter will only become effective if
evidenced by a written amendment to this letter, signed by all of the parties.


If, after full consideration and consultation with counsel if so desired, you
agree that the foregoing terms shall govern this engagement, please sign the
copy of this letter in the space provided and return the original signed letter
to me, keeping a fully-executed copy for your records.


Thank you for your attention to this matter, and please contact me with any
questions that you may have.


Very truly yours,
 
Barry J. Pierce, CPA

 

GLRP & UCHP Engagement Letter
Page 4

 
 
 

--------------------------------------------------------------------------------

 


ACCEPTED AND AGREED:
             
Glen Rose Petroleum Corporation and
     
UHC Petroleum Corporation
                     
By:   Ken Martin
 
Date
 
Its:   CFO
     



GLRP & UCHP Engagement Letter
Page 5


 
 

--------------------------------------------------------------------------------

 